                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


              In re:                              )          Criminal Action Number:
              Search Warrant                      )          l9-285M


    MOTION AND ORDER TO UNSEAL SEARCH WARRANT AND RELATED FILE

     The United States of America, by and through its attorneys, David C. Weiss, United States

Attorney for the District of Delaware, and Alexander Ibrahim, Assistant United States Attorney for

the District of Delaware, moves that the Search Warrant and related file in this case be unsealed.

                                                         Respectfully submitted,


                                                         David C. Weiss
                                                         United States Attorney



                                                      By: Alexander Ibrahim
                                                         Alexander Ibrahim
                                                         Assistant United States Attorney
Dated:   October 21, 2020


     AND NOW, to wit, this       51./   day of - -~-ML.,._..___ _ _ _ _ __ ,, 2020, upon the

foregoing Motion, IT IS HEREBY ORDERED that the Criminal Complaint and File in the above-

captioned case be unsealed.




                                                                                         FILED


                                                                                   OCT 2 1 2020

                                                                       U.S. DJSTR!CTCOUffi [l/~TR!C- rp O'"' A'l'AR~
